          Case 1:20-cv-04260-JGK Document 18 Filed 06/25/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK and
 THE BOARD OF EDUCATION FOR THE
 CITY SCHOOL DISTRICT OF THE CITY
 OF NEW YORK,

                        Plaintiffs,

                v.                                 No. 1:20-cv-04260-JGK

 UNITED STATES DEPARTMENT OF
 EDUCATION and ELISABETH DEVOS,
 in her official capacity as the Secretary of
 Education,

                        Defendants.


                            PLAINTIFFS’ NOTICE OF MOTION
                            (Fed. R. Civ. P. 65 and 5 U.S.C. § 705)

       PLEASE TAKE NOTICE that, under Federal Rule of Civil Procedure 65, Plaintiffs the

State of New York and the Board of Education for the City School District of the City of New

York respectfully move the Court for a preliminary injunction to enjoin Defendants from

implementing, applying, or taking any action under the Final Rule, Nondiscrimination on the

Basis of Sex in Education Programs or Activities Receiving Federal Financial Assistance, 85

Fed. Reg. 30,026 (May 19, 2020), to preserve the status quo until this case is decided on the

merits and final judgment is entered.

       Alternatively, under 5 U.S.C. § 705, Plaintiffs move for a stay postponing the effective

date of the Final Rule until this case is decided on the merits and final judgment is entered.

       In support of this motion, Plaintiffs rely on the accompanying Memorandum of Law, the

Declaration of Joseph Wardenski, the exhibits attached to that declaration, the pleadings and
         Case 1:20-cv-04260-JGK Document 18 Filed 06/25/20 Page 2 of 2



papers on file in this action, and any argument and evidence that is presented on the hearing of

this motion.



DATED: June 25, 2020                           Respectfully submitted,

                                               LETITIA JAMES
                                               Attorney General of the State of New York

                                               By: /s/ Joseph Wardenski
                                               Joseph Wardenski, Senior Trial Counsel
                                               Matthew Colangelo
                                                 Chief Counsel for Federal Initiatives
                                               Morenike Fajana, Special Counsel
                                               Lindsay McKenzie, Assistant Attorney General
                                               Amanda Meyer, Assistant Attorney General
                                               Office of the New York State Attorney General
                                               28 Liberty Street
                                               New York, NY 10005
                                               Phone: (212) 416-8441
                                               Fax: (212) 416-6007
                                               Joseph.Wardenski@ag.ny.gov

                                               Attorneys for the State of New York

                                               JAMES E. JOHNSON
                                               Corporation Counsel of the City of New York

                                               By: /s/ Sabita Krishnan
                                               Sabita Krishnan
                                               Joseph Pepe
                                               Tonya Jenerette
                                               Assistant Corporation Counsel
                                               100 Church Street
                                               New York, New York 10007
                                               (212) 356-2273
                                               skrishna@law.nyc.gov

                                               Attorneys for the Board of Education of the City
                                               School District of the City of New York




                                                2
